Title: To George Washington from Bartholomew Dandridge, Jr., 27 July 1795
From: Dandridge, Bartholomew Jr.
To: Washington, George


          
            Dear Sir,
            Williamsburgh [Va.] 27. July 1795.
          
          In the afternoon of the day after your departure from Philada I went on board the vessel bound for Alexandria & did not reach the chesapeake ’till Saturday last & landed at Hampton yesterday morning. Owing to calms & head winds the passage was unusually long. On my arrival at Hampton I determined, as you thought it best, to visit my friends in New Kent in my way to Mount Vernon, & am accordingly thus far on my journey & mean to proceed immediately. As it was not fixed that I shou’d take this rout, I did not ask you how long you could conveniently permit my absence; & must therefore request you to inform me by a line to be left at New Kent Court House, which will be punctually attended to. Inclosed I send a list of Articles which are on board the vessel I came in & which the Captain (Gardiner) has promised to land at Mt Vernon. I also enclose a letter for my brother at Geo: town, which I ask the favor of you to forward to

him. Be pleased to present me affectionately to my Aunt & be assured that with the truest respect & attachment, I am Dr Sir Your obt Servt
          
            Bw Dandridge
          
        